Citation Nr: 0202213	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  93-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Newark, New Jersey, which denied the veteran's claim 
for service connection for post traumatic stress disorder.  
The veteran was so informed in April 1991.  In March 1992, 
the veteran notified the VA that he had relocated to San 
Juan, Puerto Rico.  His claim was thereafter handled by the 
RO in that locality.  He also expressed disagreement with the 
February 1991 rating decision.  He was afforded a May 1992 
Statement of the Case, and responded with a May 1992 VA Form 
1-9, perfecting his appeal.  

The veteran's appeal was initially presented to the Board in 
February 1995, at which time it was remanded for additional 
development.  Upon its return to the Board in November 1997, 
service connection for post traumatic stress disorder was 
denied.  The veteran then appealed his claim to the Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims (hereafter "Court")), and in December 1998, the 
Court ordered a remand of the claim back to the Board.  When 
the claim was returned to the Board in August 1999, it was 
again remanded back to the RO for further development.  It 
has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has not presented a diagnosis of post 
traumatic stress disorder based on a verified inservice 
stressor.


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

It has been contended by the veteran, in part, that service 
connection for PTSD is warranted on the basis of stressors 
including participation in firefights, exposure to incoming 
rounds, the death of a friend, and his left foot wound, which 
resulted from stepping on a "punji stick" in combat.   

The veteran's service medical records reflect that complaints 
related to the left leg and ankle, including papules 
diagnosed as cellulitis, were noted in late 1965, prior to 
his arrival in the Republic of Vietnam in January 1966.  It 
was noted that he had fallen in December 1965, while on leave 
in Puerto Rico, necessitating treatment.  The records show 
that he was hospitalized on March 15, 1966 for a left ankle 
injury.  According to a hospital admission record, the 
veteran's injury occurred after he fell down some stairs in 
the company area in An Khe.  He was hospitalized for several 
weeks thereafter for a possible fracture of the left foot; 
aspiration of a hematoma on the medial side of the left foot 
was undertaken.  No mention was made at that time of a 
puncture wound to the foot.  On March 26, 1966, he was sent 
to the 106th General Hospital in Japan for further treatment 
on his lower left extremity, where he remained until at least 
June 1966.  He had initially arrived in Vietnam in January 
1966, and returned to the United States in July 1966.  
Service medical records do not reflect complaints, 
manifestations or treatment for psychiatric complaints.  

The veteran's service personnel records confirm that he 
served with the Headquarters Company, 1st Battalion, 35th 
Infantry while in Vietnam.  His Military Occupational 
Specialty (MOS) was listed as infantry indirect fire crewman.  
Service records do not show any combat awards or the award of 
The Purple Heart.  

Subsequent to service, the veteran was afforded a December 
1967 VA medical examination.  He reported sustaining a left 
ankle fracture in March 1966, but made no mention of being 
injured by a booby trap.  No external evidence of a left 
ankle fracture was observed by the examiner.  In later 
statements to the VA beginning in 1973, the veteran claimed 
on several occasions that he injured his left foot when he 
stepped on a "punji stick" trap in Vietnam.  VA treatment 
records did show a lesion in the left leg, diagnosed as 
thrombophlebitis, which the veteran attributed to trauma to 
the left leg, sustained in a booby trap incident in Vietnam 
in "1965."  Later, at an RO hearing in 1982, pertaining to 
the issue of service connection for thrombophlebitis, the 
veteran testified that 9 months after being sent to Vietnam 
he sustained a foot fracture when he stepped on a bamboo 
booby trap while in combat.  The veteran's claims for service 
connection for thrombophlebitis and residuals of left foot 
injury were denied by the Board in decisions of August 1984 
and April 1987, respectively.  

Social Security Administration records reflect that the 
veteran was awarded disability benefits in 1990 primarily due 
to schizophrenia.  No other psychiatric disorder was 
diagnosed.  Medical records upon which such determination was 
based show that the veteran's initial application for 
disability had been denied; at that time he alleged only a 
cardiac condition.  Subsequently he alleged "schizophrenic 
psychosis" of recent onset.  A private medical examination 
performed in July 1990 contains no references to complaints, 
symptoms or diagnoses of post traumatic stress disorder, nor 
does that examination note any of the veteran's alleged 
stressors or his military service.  

In a November 1990 written statement, the veteran claimed to 
have injured his foot while in a rest area.  He also stated 
that a friend from his hometown, later identified as "V.," 
was killed while he and the veteran were exiting a helicopter 
in Vietnam.  

The veteran was evaluated at a VA medical center in June 1990 
by a psychologist, S. M., Ph.D., who indicated that 
psychiatric testing results were "consistent with a 
psychodiagnostic impression of a combat-related PTSD."  No 
specific stressors were identified.  Next, a VA psychiatric 
examination was afforded the veteran in July 1990, and he 
reported symptoms of social withdrawal and depression.  He 
stated that his problems began 4 years ago with the divorce 
from his wife.  The examiner assigned diagnoses of chronic 
undifferentiated schizophrenia and schizotypal personality.  

The veteran has received extensive VA medical treatment since 
his service separation.  A December 1990 outpatient treatment 
note reflects a diagnosis of post traumatic stress disorder.  

A VA psychiatric examination was afforded the veteran in 
December 1990.  He stated that during "9" months of service 
in Vietnam, he participated in fire fights and was exposed to 
incoming mortars and artillery.  He alleged that he witnessed 
many casualties, including civilians.  When asked to provide 
details of specific combat stressors, he was reported to have 
become sullen and tearful, remaining silent.  His responses 
were characterized as very sparse and evasive.  He stated he 
was not wounded in combat, but injured his left foot in a 
fall.  The VA examiner, Dr. J.L.T., M.D., diagnosed severe 
post traumatic stress disorder.  

In February 1991, the RO denied the veteran's claim for 
service connection for post traumatic stress disorder.  The 
veteran was so informed in April 1991.  In March 1992, he 
filed a notice of disagreement regarding this denial.  He was 
afforded a May 1992 Statement of the Case, and responded with 
a May 1992 VA Form 1-9.  

The veteran and a friend testified before RO personnel in 
June 1992.  He stated that when he arrived in Vietnam, he 
found out "Sgt. V.," a friend from the veteran's hometown, 
had died in combat.  This news greatly disturbed him.  At the 
time of the hearing, he was unable to identify V.'s unit, or 
supply his first name.  Sometime after learning of the death, 
he was riding in a convoy when they were ambushed and, 
seeking cover, he fell into a hole.  The hole had punji 
sticks at the bottom, and the veteran sustained a laceration 
on his left foot.  According to the veteran's testimony, he 
was in Vietnam for 6 months prior to his foot injury.  The 
veteran did indicate during the hearing that he spent 
Christmas in Vietnam.  

The veteran was afforded a VA psychiatric examination in 
September 1992.  The examiner noted that despite reported 
memory problems, the veteran repeatedly mentioned the death 
of his close friend, and the hallucinatory visits of his 
deceased father.  He was seen by a board of three 
psychiatrists later that month and "tried to present a 
sicker picture of himself than previously described."  An 
unspecified mental disorder was diagnosed.  

The veteran's claim was first presented to the Board in 
February 1995, at which time it was remanded for additional 
development.  

In an April 1995 written statement, the veteran stated that 
he was fighting alongside "Sgt. V." when he died.  They 
were both riding in a truck convoy when they came under 
attack.  The veteran also stated they were both in the same 
company at the time.  

In response to the Board's February 1995 remand, the veteran 
was afforded an October 1995 VA psychiatric examination 
conducted by a board of two psychiatrists.  Prior to the 
examination, the examiners reviewed the veteran's claims 
folder and medical history.  On that occasion, the veteran 
claimed that he and V. came under hostile fire while they 
were riding in a military vehicle, and that V. was shot while 
seeking cover.  After interviewing the veteran, the 
psychiatrists concluded that his symptoms did not support a 
diagnosis of post traumatic stress disorder; rather, "a 
typical psychotic picture" was evident.  Subsequent to 
reviewing the December 1995 VA social and industrial survey, 
the examiners concluded that a diagnosis of schizophrenic 
disorder, undifferentiated type, was warranted.  

A VA social and industrial survey was afforded the veteran in 
December 1995.  He stated that, secondary to his psychiatric 
disabilities, he stayed home most of the time and had limited 
social interaction.  He did not visit his relatives in the 
area.  However, one of the veteran's neighbors stated that 
the veteran visited his sister in the area, driving himself 
in his car, shopped, and did household chores.  

The RO reviewed the additional evidence added to the record 
and continued the prior denial of service connection for post 
traumatic stress disorder.  The veteran was afforded an 
October 1996 Supplemental Statement of the Case.  

In October 1997, the veteran submitted an April 1995 
statement from Dr. J.I.O., who stated he had treated the 
veteran on several occasions since 1992 for psychiatric 
disabilities.  According to Dr. O., the veteran's symptoms 
supported a diagnosis of post traumatic stress disorder.  No 
specific stressors were listed; the veteran was described as 
a "Vietnam Conflict" veteran.  

The veteran's appeal was returned to the Board, and in a 
November 1997 decision, service connection for post traumatic 
stress disorder was denied.  The veteran then appealed his 
claim to the Court, at which time it was remanded back to the 
Board, and subsequently remanded to the RO.  In part, it was 
requested that a determination be made on whether the veteran 
engaged in combat with the enemy and, if so, whether his 
stressors were incurred during such combat.  It was also 
directed that clarification be obtained concerning the 
opinions of Drs. S.M. (a VA clinical psychologist) and J.L.T. 
(a VA physician), who diagnosed post traumatic stress 
disorder in 1990.  Subsequently it was learned that Dr. 
J.L.T. was still employed by VA, but Dr. S.M. was not.  

In September 1999 the RO asked the veteran to provide 
information as to any treatment or hospitalization, including 
through VA, he may have received for post traumatic stress 
disorder since leaving military service.  He was also asked 
to provide specific information about his military service, 
including stressors.  In response, he reported in October 
1999 that he had no further information other than what was 
contained in his claims folder, including the transcript of 
his hearing, during which he explained his "contact with the 
enemy" in Vietnam and his wounds received while in combat.  

In December 1999, Dr. J.L.T., M.D., who initially examined 
the veteran in December 1990 and diagnosed post traumatic 
stress disorder, reviewed the claims file and subsequent 
medical history.  It was noted that at the time of the 
examination, the veteran had denied being wounded in combat, 
although he spoke in general of being exposed to mortars and 
artillery, witnessing casualties, and injuring his leg.  Dr. 
T. stated that the diagnosis of post traumatic stress 
disorder had been based on the veteran's description of 
symptoms.  Dr. T. wrote in an addendum that the veteran's 
inability at the time of examination to give details 
regarding specific combat stressors suggested against a 
diagnosis of post traumatic stress disorder, and that the 
lack of same prevented a conclusion of causal nexus between 
his symptomatology and his "combat" experience.  

Service administrative records were received and showed that 
the veteran had not been wounded in action and had received 
no awards or decorations indicative of combat.  

In June 2001, a report from the U.S. Armed Services Center 
for Research of Unit Records ("Records Center") was 
received concerning the veteran's claimed stressors.  
According to the report, a serviceman, P. V., was killed by 
small arms fire in Vietnam on March 15th, 1966.  His rank was 
E-3 (Private First Class) and he served in Company A, 1st 
Battalion, 35th Infantry.  (An earlier report from this 
organization, dated in June 2000, noted that it was not the 
function of that organization to provide stressors, since it 
was impossible to determine whom the veteran knew or what he 
personally witnessed.)  

The RO referred the veteran for a VA psychiatric evaluation, 
noting that the veteran "saw" his friend, V., die from a 
gunshot wound, while disembarking from a helicopter while 
under hostile fire.  Since such death had been verified, the 
RO determined that the veteran did engage in combat with the 
enemy, and it was requested that the examiner render an 
opinion as to whether he had post traumatic stress disorder 
and, if so, if such was linked to the stressor event.  

A new VA psychiatric examination was afforded the veteran in 
July 2001.  It was noted that he had had no psychiatric 
hospitalizations but had received psychiatric care.  He 
alleged that he did not remember things.  He selectively 
answered questions and concentrated his speech "on 
soldiers" and his "alleged PTSD."  The examiner commented 
that the veteran was very conscious in presenting memory 
problems, which were selective.  His concentration and 
attention were good.  It was stated by the examiner that the 
veteran was receiving Social Security disability benefits for 
schizophrenia.  He continued to report such symptoms as 
social withdrawal, irritability, and auditory hallucinations.  

After examining the veteran, and thoroughly reviewing the 
claims file, the VA physician stated that the veteran did not 
meet the diagnostic criteria for post traumatic stress 
disorder.  Malingering and antisocial personality were 
diagnosed instead.  The examiner pointed out that the 
veteran's stressor, the death of V., occurred on a day when 
he injured his ankle, but not in combat.  Other inconsistent 
statements were noted, such as his reports that he stayed in 
his room all day versus his statement that he had "drastic 
reactions" when seeing National Guard convoys when traveling 
by car.  The examiner opined that the veteran was claiming 
situations, history and details of service, which were 
contradictory to the official reports in the records.  He 
stated that the veteran's intent was to gain benefits, and 
noted that the earlier diagnosis of post traumatic stress 
disorder was clarified as being erroneous by the examiner who 
rendered it.  

The RO considered the new evidence added to the record and 
continued the prior denial of service connection for post 
traumatic stress disorder.  He was afforded an August 2001 
Supplemental Statement of the Case.  


II. Legal Analysis

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have nonetheless been fulfilled, and the appeal is 
ready for adjudication at this time.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001).   Through the various rating 
decisions, the Statement of the Case, and the Supplemental 
Statements of the Case afforded the veteran during this 
appeal, he has been made aware of the reasons and bases for 
the denial of his service connection claim, and the evidence 
required in order to complete the claim.  Moreover, in 
various letters from the RO and the prior 1999 Board remand, 
the veteran was notified of the need to submit evidence in 
support of his claim.  The Board concludes the discussions in 
the rating decisions, statement of the case, supplemental 
statements of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements under the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In August 1999, the Board 
remanded this case for further development regarding the 
veteran's stressors and the verification thereof.  In 
addition, the veteran was advised to submit supporting 
evidence of his stressors, as well as information regarding 
any post-service psychiatric treatment.  Also, the veteran 
has been examined by the VA on numerous occasions.  The RO 
has requested all relevant records and the veteran was 
informed in various letters what records the RO was 
requesting.  In this case, the Board finds that the VA has 
done everything reasonably possible to assist the veteran, 
and there is sufficient evidence of record to decide his 
claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to notify and to assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2001).  The version of the law in effect 
at the time the veteran initially filed his claim for service 
connection for post traumatic stress disorder required a 
"clear" diagnosis of post traumatic stress disorder; however, 
that requirement has since been eliminated and, because the 
current version of the law is more favorable to the veteran, 
it will be considered in the adjudication of his claim.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(2001); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001); Zarycki, 6 Vet. App. at 98.  If, however, 
the VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Id.  

At the outset, the record does not show that the veteran 
served in combat.  His DD Form 214 does not indicate that he 
served in combat or that he received any commendations or 
awards which appear to be awarded primarily or exclusively 
for circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  The DD 
Form 214 shows that his Military Occupational Specialty was 
an infantry indirect fire crewman, which suggests the 
possibility of combat exposure, but is not definitive 
thereof.  While the veteran has made vague allegations of 
having participated in firefights, search and destroy 
missions, and the shelling of enemy positions, his 
participation in these events could not be verified.  

In this regard, the Board recognizes that, at least for the 
purpose of VA examination in 2001, the RO found that he had 
served in combat.  Such was predicated on the fact that one 
of the veteran's alleged stressors, the death of V. in 
action, was verified.  However this fact does not logically 
lead to the conclusion that the veteran himself was in combat 
at the same time.  In fact, the veteran has offered different 
stories of his involvement in this incident, and provided 
given conflicting accounts of the death of his friend, "Sgt. 
V.," who served in the veteran's company.  Records received 
from the U.S. Armed Services Center for Research of Unit 
Records confirm that V. was killed by small arms fire in 
Vietnam on March 15th, 1966.  However, contrary to the 
veteran's assertions, his rank was E-3 (Private First Class) 
and not Sergeant.  Also, Pvt. V. served in Company A, 1st 
Battalion, 35th Infantry, whereas the veteran served in 
Headquarters Company of the same unit, contrary to the 
veteran's account of having served in the same company.  
Regarding the circumstances of the private's death, the 
veteran stated at his June 1992 hearing that he was told of 
the death soon after his arrival in Vietnam in December 1965 
or January 1966; however, in written statements to the VA, he 
claimed to have witnessed the private's death during an 
ambush of their truck convoy (as part of the same incident in 
which he claims to have injured his left foot in a trap) or 
at the time he and V. were exiting a helicopter when the 
private was shot.  Overall, the veteran has repeatedly given 
inaccurate, contradictory, and ultimately not credible 
accounts of his military service history which cannot be 
verified by Board.  The Records Center was unable to verify 
that the veteran was in any way involved in the incident 
resulting in Pvt. V.'s death.  These inconsistencies, coupled 
with the lack of service awards denoting combat 
participation, compel the conclusion that the veteran himself 
did not engage in combat with the enemy.  

Further review of the record suggests the veteran is not a 
credible source regarding any other in-service experiences.  
For example, the veteran told a VA psychologist in June 1990 
that he was in Vietnam for six months, but his service 
records indicate that he arrived in Vietnam in January 1966 
and was evacuated to Japan in March 1966 for treatment of a 
foot injury; he remained in Japan until at least June 1966.  
Thereafter, he returned to the United States in July 1966.  
Hence, he did not spend six months, either consecutively or 
cumulatively, in Vietnam.  The veteran has also stated on 
several occasions that he injured his left foot by stepping 
into a "punji stick" trap; however, the service medical 
records reflect that he fell down some stairs in the company 
area and make no mention either of a booby trap or any 
puncture wounds to the foot.  Likewise, when the veteran was 
first examined by the VA in December 1967, he did not claim, 
and the evidence did not suggest, a puncture wound of the 
left foot.  The veteran first began claiming a trap-related 
left foot injury in 1973, several years after service 
separation, but has yet to offer any evidence thereof, except 
his own assertions.  He has alleged witnessing many 
casualties and being under fire but, again, such is 
impossible to verify objectively and, because the veteran is 
not deemed to be credible, cannot be accepted.  Due to the 
many inconsistencies, the Board is unable to accept any of 
the veteran's stressors as verified.  

While the veteran has submitted several diagnoses of post 
traumatic stress disorder, these diagnoses are suspect, in 
that they rely on the veteran's own questionable reported 
history of Vietnam service.  A diagnosis based solely on the 
veteran's self-reported history is of little probative 
weight.  See Kightly v. Brown, 6 Vet. App. 200 (1994); Reonal 
v. Brown, 5 Vet. App. 458 (1993).  Considering first the 
veteran's June 1990 diagnosis of post traumatic stress 
disorder, the record contains no indication that the 
examiner, a VA clinical psychologist, had an opportunity to 
review the veteran's military service records prior to 
examination; thus, the veteran was the sole source of this 
information.  Likewise, when the veteran was afforded a 
diagnosis of post traumatic stress disorder by Dr. J.I.O., 
the veteran and his wife were listed as the informants of his 
relevant medical history; Dr. O. gave no indication that any 
other sources of information were offered, or considered.  
Finally, when a VA doctor who had examined the veteran in 
December 1990 and diagnosed post traumatic stress disorder 
was given the opportunity in December 1999 to review all 
evidence of record, he rescinded his initial diagnosis of 
post traumatic stress disorder.  As such, these diagnoses 
contain unsupported conclusions which are insufficient to 
warrant a grant of service connection for post traumatic 
stress disorder.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Moreover, when various medical experts have evaluated the 
veteran in light of his military history, verified by 
evidentiary records, none has diagnosed post traumatic stress 
disorder.  In September 1992, he was examined by a board of 
three psychiatrists and "tried to present a sicker picture 
of himself than previously described."  An unspecified 
mental disorder was diagnosed.  When he was again examined by 
a board of two psychiatrists in October 1995, they determined 
a diagnosis of post traumatic stress disorder was not 
warranted, based on the evidence of record.  The veteran was 
most recently examined in July 2001, at which time 
malingering and antisocial personality disorder were 
diagnosed by the examiner.  It is clear from a review of the 
examination report that the physician thoroughly reviewed the 
record.  In fact numerous inconsistencies in the veteran's 
various accounts were pointed out.  Thus, the clear 
preponderance of the evidence is against a diagnosis of post 
traumatic stress disorder based on the veteran's verified 
service history.  For this reason, service connection for 
post traumatic stress disorder is not warranted.  

The veteran has himself asserted that he has post traumatic 
stress disorder as a result of his in-service stressors; 
however, because the veteran is not a medical expert, his 
opinions on medical diagnoses and etiology are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the clear preponderance of the evidence is against 
the veteran's claim for service connection for post traumatic 
stress disorder.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine does 
not apply.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for post traumatic stress disorder is 
denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

